PER CURIAM.
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs to review the order of the Circuit Court for Dixie County in said cause bearing date July 25, 1955, and the record having been inspected, it is ordered *747that Writ of Certiorari be and the same is hereby granted, and the said order quashed on authority of Dowdy v. Lawton, Fla., 72 So.2d 50.
THOMAS, Acting C. J., and HOB-SON, THORNAL and BUFORD, JJ., concur.